Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION

                                                  No. 04-13-00241-CR

                                          IN RE Domingo GONZALES

                                         Original Mandamus Proceeding 1

PER CURIAM

Sitting:            Marialyn Barnard, Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: April 24, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On April 17, 2013, Relator Domingo Gonzales filed a petition for writ of mandamus

directed against the Bexar County District Clerk. However, by statute, this court only has the

authority to issue a writ of mandamus against a “judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221(a)-(b) (Vernon 2004); In re Coronado, 980 S.W.2d 691, 692 (Tex.

App.—1998, orig. proceeding).                We conclude Gonzales has failed to establish the relief

requested is necessary to enforce our appellate jurisdiction. Accordingly, the petition for writ of

mandamus is DISMISSED FOR LACK OF JURISDICTION.

                                                              PER CURIAM

DO NOT PUBLISH

1
    There is no pending trial court proceeding.